Peters, C. J.,
dissenting. I disagree with the majority’s determination, in part II, that this court has the authority to make a factual finding that the police had the authority to arrest the defendant for arson at the time when his clothing was seized. The defendant does not contest the validity of his arrest for disorderly conduct and breach of the peace. The state concedes that the evidence that the police seized bore no relationship to the crime for which the defendant was nominally arrested. The majority has now decided that this court can validate the search and seizure of this evidence as incident to a legal arrest because the defendant could validly have been arrested for the crime of arson. The testimony of record on which the majority relies might well, on remand, persuade the trial court to make the appropriate finding that the police had probable cause to arrest the defendant for arson. Remand is nonetheless the correct procedure because it allows the appropriate judicial authority to determine the credibility of the witnesses and the reliability of their observations. Acccordingly, I dissent.
In adjudicating the validity of the search and seizure that the defendant’s appeal challenges, we must take into account the significant constitutional role that trial courts play in protecting the rights guaranteed both by the fourth amendment of the United States constitution and by article first, § 7, of the Connecticut constitution. To resolve the competing interests of the police and those whom they accuse of criminal activity, we have come to rely heavily on the critical judgment of trial courts for impartial findings of probable cause to search, to arrest, and to obtain a warrant. State v. Badgett, 200 Conn. 412, 429, 512 A.2d 160, cert. denied, 479 U.S. 940,107 S. Ct. 423, 93 L. Ed. 2d 373 (1986); State v. Heinz, 193 Conn. 612, 624, 480 A.2d 452 (1984); State v. Zindros, 189 Conn. 228, 236-37, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 *215S. Ct. 1014, 79 L. Ed. 2d 244 (1984); State v. Federici, 179 Conn. 46, 53-54, 425 A.2d 916 (1979). When the trial court has exercised the authority thus conferred upon it, either expressly or implicitly, we have usually deferred to its judgment. We have even, on occasion, searched the record for support for the trial court’s judgment, when its factual underpinnings were not clearly articulated. See, e.g., State v. Callari, 194 Conn. 18, 23-24, 478 A.2d 592 (1984), cert. denied, 469 U.S. 1210, 105 S. Ct. 1178, 84 L. Ed. 2d 327 (1985); State v. Asherman, 193 Conn. 695, 704-10, 478 A.2d 227 (1984), cert. denied, 470 U.S. 1050, 105 S. Ct. 1749, 84 L. Ed. 2d 814 (1985). In these cases we did not, however, undertake to bypass entirely the role of the trial court in finding so crucial a constitutional fact as probable cause. I am not persuaded that we should extend these precedents, which support a judgment that the trial court in fact made, to validate this court’s sua sponte determination of the reasonableness of a finding that the trial court failed to make.“ ' “This court cannot find facts, nor, in the first instance, draw conclusions of facts from primary facts found, but can only review such findings to see whether they might legally, logically and reasonably be found.” ’ ” State v. Clark, 160 Conn. 555, 556, 274 A.2d 451 (1970); State v. Thompson, 191 Conn. 360, 373, 464 A.2d 799 (1983), cert. denied, 465 U.S. 1006,104 S. Ct. 999, 79 L. Ed. 2d 231 (1984); State v. Grisgraber, 183 Conn. 383, 384, 439 A.2d 377 (1981).
The position taken by the majority is furthermore flawed because it deprives the defendant of his due process right to notice and a fair opportunity to be heard. See Cole v. Arkansas, 333 U.S. 196, 201, 68 S. Ct. 514, 92 L. Ed. 644 (1948); Paulsen v. Manson, 203 Conn. 484, 490, 525 A.2d 1315 (1987); State v. Franko, 199 Conn. 481, 491-92, 508 A.2d 22 (1986). Had the trial court focused its attention on whether there was prob*216able cause to hold the defendant for arson, he might then have been able, by cross-examination or by witnesses of his own, to refute the testimony that the majority now finds dispositive. See State v. Kimbro, 197 Conn. 219, 228, 496 A.2d 498 (1985). A remand would give the defendant his day in court on this issue. In other cases, most recently, for example, in State v. Jarzbek, 204 Conn. 683, 708, 529 A.2d 1245 (1987), and State v. Badgett, supra, 433-34, we have directed a remand to permit a constitutional lacuna in the record to be appropriately filled. This salutary procedure should be followed in this case.
For these reasons, I dissent.